Citation Nr: 1728792	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  92-06 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of trauma to the dorsolumbar region with myositis prior to June 22, 2001, and in excess of 20 percent thereafter.  

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a cervical spine injury.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to May 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

When this case was most recently before the Board in July 2016, it was remanded for further development.  The case has now been returned for additional appellate review.


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are not necessary, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The Veteran most recently underwent a VA examination in August 2014; however, the examiner failed to conduct Correia compliant testing.  

Additionally, in the course of the July 2016 remand, the Board determined an addendum medical opinion was required from the August 2014 VA examiner.  In particular, the examiner was asked to comment on whether the Veteran's diagnosed fibromyalgia was either incurred in service, or alternatively, was caused or aggravated by her service connected cervical and dorsolumbar spine disabilities.  In March 2017, the examiner provided the requested opinion.  Unfortunately, the examiner's opinion is insufficient for several reasons.  Initially, the examiner found the Veteran's fibromyalgia was not incurred in service, because her "service treatment records are silent for condition claimed."  The examiner also noted "no evidence of continuity of treatment for condition claimed."  A medical examiner cannot solely rely on the absence of medical records corroborating the continuity of a condition, and moreover, is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The examiner then determined the Veteran's fibromyalgia was less likely than not caused or aggravated by her cervical or dorsolumbar spine disabilities.  In support of this conclusion, the examiner stated cervical spine and lumbar spine conditions are not related pathophysiologically to each other.  The examiner then stated fibromyalgia is a multisymptom condition.  The examiner wholly failed to explain how or why these facts lead to his conclusion that the Veteran's cervical or dorsolumbar spine disabilities could not have caused her fibromyalgia.  A medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Based on the foregoing insufficiencies, a remand is required in order to obtain an adequate examination and medical opinion.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise, who has not previously examined the Veteran, to fully assess the severity of the Veteran's service-connected cervical spine, dorsolumbar spine, and fibromyalgia disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

Finally, relative to the Veteran's fibromyalgia disability, based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability the disability: 

a) originated during her period of active service or is otherwise etiologically related to her active service;

b) manifest within one year of the Veteran's discharge from active duty;

c) was caused by her dorsolumbar spine disability; 

d) was permanently worsened by her dorsolumbar spine disability;

e) was caused by her cervical spine disability; or

f) was permanently worsened by her cervical spine disability.

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, and assume such statements are credible for purposes of the opinions.  Additionally, the examiner must review and discuss the May 2008 diagnosis of fibromyalgia by the Veteran's treating primary care physician, as well as the February 2011 treatment note indicating a potential linkage between the Veteran's fibromyalgia and her service connected spine disabilities.  

3.  Then undertake any other development determined to be warranted.

4.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

